Case 1:19-cr-10081-IT Document 474 Filed 06/22/20 Page 1 of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA *
*
Vv. *#
* Criminal No. 1:19-cr-10081-IT-11
JORGE SALCEDO, *
*
Defendant. *
ORDER
June 22, 2020
TALWANT, D.J.

On June 16, 2020, the court held a hearing at the request of the Probation Office regarding
allegations that Mr. Salcedo violated terms of his release. See Request from Pretrial [#458];
Electronic Notice of Hearing [#461]. At the conclusion of the hearing, the government requested
that Mr. Salcedo’s unsecured $50,000 appearance bond be substituted with a secured $25,000
appearance bond and an unsecured $25,000 appearance bond. Mr. Salcedo assented to this request.
The Order Setting Conditions of Release [#106] is modified accordingly.

IT IS SO ORDERED.

ZS Y ‘
\s| LLM Lem. Mer —
United States District Judge

 
